IN THE COURT OF APPEALS OF IOWA

                                                           No. 15-0829
                                                    Filed September 14, 2016


                         STATE OF IOWA,
                              Plaintiff-Appellee,
CLERK OF SUPREME COURT




                         vs.

                         KHASIF RASHEED WHITE,
                              Defendant-Appellant.
                         ________________________________________________________________


                               Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

                         Judge.



                               A juvenile offender appeals his sentence claiming it was unconstitutional
SEP 14, 2016




                         and the district court lacked statutory authority to impose it. AFFIRMED.




                               Jane M. White of Jane White Law Office, Des Moines, for appellant.
ELECTRONICALLY FILED




                               Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

                         Attorney General, for appellee.



                               Considered by Vogel, P.J., and Doyle and Bower, JJ.




                                                                                                     1 of 7
                                         2


VOGEL, Presiding Judge.

      Khasif White appeals his sentence for three counts of robbery in the

second degree—crimes committed as a juvenile—asserting the district court

erred in its consideration of the relevant sentencing factors, which resulted in an

unconstitutional sentence. He also claims the court lacked statutory authority to

sentence him to a minimum term of imprisonment. Because we conclude the

district court properly considered the Miller/Lyle1 sentencing factors and had

statutory authority to sentence White to a minimum sentence, we affirm.

      I.     Background Facts and Proceedings

      White entered an Alford plea to three counts of second-degree robbery, in

violation of Iowa Code sections 711.1 and 711.3 (2009). In conjunction with a

plea agreement, White was sentenced to ten years on each count to be served

concurrently. White’s sentence also included a seven-year mandatory minimum.

At the time the crimes occurred, White was seventeen years old.

      Following our supreme court’s decision in Lyle, White filed a motion to

correct illegal sentence.   White sought resentencing in accordance with the

factors addressed by the United States Supreme Court in Miller, 132 S. Ct. at

2468, as synthesized in Lyle.     Following a hearing, the district court denied

White’s motion and left all aspects of the prior sentencing order in place,

including the seven-year mandatory minimum sentence.                  In both its

pronouncement on the record and written order, the court discussed the

Miller/Lyle sentencing factors. Ultimately, the court decided the original sentence


1
 See Miller v. Alabama, 132 S. Ct. 2455, 2468 (2012); State v. Lyle, 854 N.W.2d 378,
404 n.10 (Iowa 2014).

                                                                                 2 of 7
                                         3


was appropriate stating, “Removal of the mandatory minimum sentence is neither

justified by the Lyle factors nor the general interests of protection of the public

and defendant’s rehabilitation.” White appeals.

       II.    Standard of Review

       The applicable standard of review when a defendant challenges a

sentence depends on the specific nature of the challenge. State v. Seats, 865

N.W.2d 545, 552–53 (Iowa 2015). When a defendant challenges the legality of

the sentence on constitutional grounds, we review the sentence de novo. Id. at

553.   However, when a defendant challenges the legality of a sentence on

nonconstitutional grounds, such as a lack of statutory authority to impose a

sentence, we review the sentence for correction of errors at law. Id.

       III.   Consideration of Miller/Lyle Factors

       White argues the district court erred in its consideration of the Miller/Lyle

factors. Specifically, White claims the district court failed to fully consider some

of the factors and improperly considered other factors as aggravating rather than

mitigating. The State asserts the district court properly weighed all the Miller/Lyle

factors and imposed a sentence within constitutional parameters.

       In Miller, the Supreme Court held mandatory life without parole sentences

for juvenile offenders violated the Eighth Amendment. 132 S. Ct. at 2469. The

Court mandated sentencing courts consider the differences between juvenile and

adult offenders, including the individual distinctions in defendants and crimes. Id.

at 2469. Specifically, the Court pointed to:

       (1) the age of the offender and the features of youthful behavior,
       such as ‘immaturity, impetuosity, and failure to appreciate risks and
       consequences’; (2) the particular ‘family and home environment’


                                                                                  3 of 7
                                         4


       that surround the youth; (3) the circumstances of the particular
       crime and all circumstances relating to youth that may have played
       a role in the commission of the crime; (4) the challenges for
       youthful offenders in navigating through the criminal process; and
       (5) the possibility of rehabilitation and the capacity for change.

 Lyle, 854 N.W.2d at 404 n.10 (citation omitted) (listing the Miller factors). In

State v. Null, 836 N.W.2d 41, 74–75 (Iowa 2013), our supreme court discussed

the Miller factors in detail and adopted them as factors to be considered when

sentencing juvenile offenders in our state.

       In Lyle, our supreme court held all mandatory minimum sentences for

juveniles unconstitutional under article I, section 17 of the Iowa Constitution. 854

N.W.2d at 400. The court focused primarily on the differences between adults

and juveniles. Id. at 402 (“Mandatory minimum sentencing results in cruel and

unusual punishment due to the differences between children and adults.”). While

the court prohibited the mandatory imposition of a minimum sentence to juvenile

offenders, the court did not preclude the possibility of a sentencing judge

ordering a minimum period of incarceration for juvenile offenders. Id. at 402–03.

In describing the parameters sentencing judges must consider in resentencing

juveniles previously sentenced under the mandatory minimum statute, the Lyle

court endorsed the factors outlined in Miller. Id. at 404 n.10.

       Because White was a juvenile when the crimes he pled to were

committed, the district court was required to consider the five Miller/Lyle factors

in resentencing White. See id. The court acknowledged its duty to apply the

Miller/Lyle factors and specifically weighed each factor in resentencing White.

The court noted that: (1) the three separate and distinct robberies committed by

White weighed against a finding of immaturity and impetuosity; (2) White’s home


                                                                                 4 of 7
                                         5


and family life was difficult due to his father’s negative influence; (3) White had

committed three separate offenses—two which were described as shoplifting and

one which was more of a “classic” robbery; (4) White faced some challenges in

navigating the criminal justice system but was represented by “experienced and

respected” counsel; and (5) White’s disciplinary record in prison showed “an

unwillingness to change and lack of rehabilitation.” Between the written order

and the record from the hearing, it is clear the court specifically considered each

of the Miller/Lyle factors in resentencing White.

       Further, the district court did not improperly treat factors as aggravating

rather than mitigating the punishment. Lyle, 854 N.W.2d at 402 n.8 (“Clearly,

these are all mitigating factors, and they cannot be used to justify a harsher

sentence.” (emphasis in original)). Nothing in the court’s order indicates that the

Miller/Lyle factors were used to impose a harsher sentence against White.

Rather, the court determined that some factors did militate in favor of White, but

the court explained that a majority of factors did not. Factors that do not mitigate

the punishment are not necessarily factors that aggravate the punishment; the

court simply concluded the factors did not mitigate in favor of a lesser sentence.

       Because the court properly considered each of the Miller/Lyle factors and

because it considered the factors as mitigating, rather than aggravating, we

conclude White’s sentence was constitutional.

       IV.    Statutory Authority to Impose a Minimum Sentence

       White next claims the district court lacked statutory authority to impose a

minimum sentence because he asserts section 902.12—the mandatory minimum

statute—was declared unconstitutional in Lyle and is no longer available.


                                                                                 5 of 7
                                         6

White’s claim misconstrues Lyle. Section 902.12 was not declared categorically

unconstitutional in Lyle; rather, the constitutional infirmity arose when the statute

was applied mandatorily to juvenile offenders.        Id. at 402.   The Lyle court

explicitly held a minimum sentence could still be imposed on juvenile offenders

after an individualized sentencing hearing:

       It is important to be mindful that the holding in this case does not
       prohibit judges from sentencing juveniles to prison for the length of
       time identified by the legislature for the crime committed, nor does it
       prohibit the legislature from imposing a minimum time that youthful
       offenders must serve in prison before being eligible for parole.
       Article I, section 17 only prohibits the one-size-fits-all mandatory
       sentencing for juveniles.

Id. at 403. The district court followed the precise procedure outlined in Lyle and

left White’s minimum sentence in place. We conclude the court had statutory

authority to impose a minimum sentence.

       V.     Conclusion

       As we conclude the district court properly considered all of the Miller/Lyle

factors in resentencing White and had authority to impose a minimum sentence,

we affirm the district court’s ruling and White’s sentence.

       AFFIRMED.




                                                                                  6 of 7
                                               State of Iowa Courts

Case Number                     Case Title
15-0829                         State v. White




Electronically signed on 2016-09-14 08:23:04




                                                                      7 of 7